DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Species I, (Fig. 5), sub-species A (Fig. 8A-8C), claims 1-23 in the reply filed on 05/24/2022 is acknowledged. The traversal is regarding species I and II are not found persuasive as they are not simple side and top view (see applicant’s para [0063]).

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “providing a filter in an optical light path between the light source and the optical sensor” in claim 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-23 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and 12 recite in the preamble “monitoring one or more characteristics of a fluid dispense system” and in the last line “to monitor a condition of a fluid dispensed” which is not clear. Are these two different monitoring or the same thing?  What characteristics of the system it refers to as there is no mention in the body of the claim related to one or more characteristics? Appropriate correction/cancellation is required.

Claims 2-11, 13-23 are also rejected being dependent on rejected claims 1, 12.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5.	Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being obvious over deVilliers et al (US 2010/0287793 A1) in view of JP 6020829 (English translation attached)

Regarding claim 1: deVilliers teaches in Fig. 1 about a method of monitoring one or more characteristics (thickness of film, abstract) of a fluid dispense system, the method comprising:
providing a substrate 105 within the fluid dispense system;
providing a camera 130, the camera configured to receive wavelengths of light in the near infrared spectrum or higher;
providing a light source 140, the light source providing wavelengths in the near infrared spectrum or higher; and
obtaining data from the camera at wavelengths in the near infrared spectrum or higher to monitor a condition ([0021] – [0024] describes various conditions like amount, evaporation rate, supply of liquid, thickness etc.) of a fluid dispensed on the substrate.

deVilliers does not explicitly talk about the camera configured to receive wavelengths of light in the near infrared spectrum or higher and the light source providing wavelengths in the near infrared spectrum or higher.

‘0829 teaches in Fig. 1, 3 and in claims about the camera configured to receive wavelengths of light in the near infrared spectrum or higher and the light source providing wavelengths in the near infrared spectrum or higher.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine ‘0829’s teachings to devillier’s method to facilitate detection of coating abnormality (‘0829, beginning of page 3).

Regarding claim 6: ‘0829 teaches wherein the light source provides wavelengths in a short wavelength infrared spectrum or higher for clarification, ‘0829 teaches infrared light source and can be easily be used to provide the claimed spectrum as design choice).

Regarding claim 7: deVilliers and ‘0829 teaches wherein the condition comprises a film thickness and/or film uniformity.

Regarding claim 8: ‘0829 taches wherein the camera is configured to receive wavelengths of light in a range only between 700nm to 1400nm and the light source provides wavelengths only between 700nm to 1400nm (for clarification, it is well known in the art infrared wavelength range is about 700 nm to 1 mm).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9: deVilliers in view of ‘0829 does not explicitly talk about wherein the camera is configured to receive wavelengths of light in a range only above 1400nm and the light source provides wavelengths only above 1400nm.

However ‘0829 teaches about well known infrared range (700 nm-1mm).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the range as claimed with routine experiment and optimization since tuning the range in order to control image characteristics. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 10: deVilliers in view of ‘0829 does not explicitly talk about wherein the camera wavelength range and the light source wavelength range are optimized together.

However ‘0829 teaches about well known infrared range (700 nm-1mm).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the range as claimed with routine experiment and optimization since tuning the range in order to control image characteristics. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

6.	Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being obvious over deVilliers et al (US 2010/0287793 A1) in view of JP 6020829 (English translation attached) and Sano et al. (US PGPUB 2018/0323085 A1)

Regarding claim 2: devillers in view of ‘0829 does not explicitly talk about wherein the camera is a CMOS camera or a CCD camera.

However it is well known in the art to use this type of camera ad Sano teaches in [0004] in similar application.

Regarding claim 3: ‘0829 teaches wherein the light source provides wavelengths in a short wavelength infrared spectrum or higher (for clarification, ‘0829 teaches infrared light source and can be easily be used to provide the claimed spectrum as design choice).

Regarding claim 5: deVilliers and ‘0829 teaches wherein the condition comprises a film thickness and/or film uniformity.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over deVilliers et al (US 2010/0287793 A1) in view of JP 6020829 (English translation attached) and Sano et al. (US PGPUB 2018/0323085 A1) and JP 2017508136 A (English translation attached)

Regarding claim 4: ‘8136 teaches in page 11 wherein the camera is an Indium Gallium Arsenide based camera as well known in the art.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over deVilliers et al (US 2010/0287793 A1) in view of JP 6020829 (English translation attached) and JP 2017508136 A (English translation attached)

Regarding claim 11: ‘8136 teaches wherein the camera wavelength range and light source wavelength are selected to minimize interference effects from wavelengths shorter than the near infrared spectrum (low noise spectral imaging, title).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the range as claimed with routine experiment and optimization since tuning the range in order to control noise. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

9.	Claim 12-23 are rejected under 35 U.S.C. 103 as being obvious over deVilliers et al (US 2010/0287793 A1) in view of JP 6020829 (English translation attached) and Furman et al. (US Patent 7659973)

Regarding claim 12: As explained in claim 1, deVilliers in view of ‘0829 teaches all the limitations except providing a filter in an optical light path between the light source and the optical sensor; the filter narrowing a received spectral range of light received by the optical sensor.

Furman teaches in Fig. 6, col.11, lines 15-20, one or more of the filter wheels 250 can be rotated to selectably place spectral and other filters in the illumination path. The filter(s) can be used to tune the illumination spectrum of the light illuminating the wafer and/or the light returned from the wafer.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Furman’s teachings to devillier’s method to selectively filter bright-field illumination, while filters can be used for filtering the light returning from the wafer for any illumination (Furman, col.11, lines 20-25)

Regarding claim 13: deVilliers teaches wherein the optical sensor is a camera. 

Regarding claim 14:  as explained in claim 12, Furman teaches wherein the filter is located in a portion of the optical light path between the substrate and the camera.

Regarding claim 15: As explained in claim 12, Furman teaches wherein the fluid dispense system comprises a plurality of filters, the filters being capable of being selectably placed in the optical light path so as to change the received spectral range of light received by the camera.

Regarding claim 16: As wherein a selection of one or more of the plurality of filters is based upon a fluid being dispensed and/or a material of the substrate.

Regarding claim 17: Furman does not explicitly talk about wherein the plurality of filters are band pass filters having differing center wavelengths.

However Furman teaches in col.11, lines 15-25 about selective filtering (therefore band pass).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the feature as claimed with routine experiment and optimization since in order to which may be selectively placed in the illumination and/or imaging path in order to tune the spectrum of light impinging on the wafer and the light that is detected (Furman, abstract). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 18:  Furman does not explicitly talk about wherein the plurality of filters are band pass filters in which at least some of the plurality of filters have a same center wavelength.

However Furman teaches in col.11, lines 15-25 about selective filtering (therefore band pass).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the feature as claimed with routine experiment and optimization since in order to which may be selectively placed in the illumination and/or imaging path in order to tune the spectrum of light impinging on the wafer and the light that is detected (Furman, abstract). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claims 19, 21: deVilliers and ‘0829 teaches wherein the condition comprises a film thickness and/or film uniformity.

Regarding claims 20, 22, 23: Furman does not explicitly talk about wherein at least some of the plurality of filters are band pass filters having a wavelength range of 40onm or less or less.

However Furman teaches in col.11, lines 15-25 about selective filtering (therefore band pass).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the feature as claimed with routine experiment and optimization since in order to which may be selectively placed in the illumination and/or imaging path in order to tune the spectrum of light impinging on the wafer and the light that is detected (Furman, abstract). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897